Order entered June 3, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00524-CV

                          IN THE INTEREST OF P.L-W., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-17767

                                             ORDER
       Before the Court is appellee’s May 31, 2016 motion to dismiss the appeal. Appellee

contends this Court lacks jurisdiction because appellant’s notice of appeal was untimely.

       The appealed order was signed on February 24, 2016. After filing a timely motion for

new trial, appellant filed a notice of accelerated appeal in the trial court on April 29, 2016 and an

amended notice of appeal removing the accelerated designation in the trial court on May 3, 2016.

The Court has reviewed the clerk’s record and determined that this appeal is not accelerated.

Accordingly, the deadline to file a notice of appeal was May 24, 2016. See TEX. R. APP. P.

26.1(a). Because appellant timely filed her notice of appeal, we DENY appellee’s motion.

                                                       /s/    CRAIG STODDART
                                                              JUSTICE